DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “undercut” and the “protrusion” recited in claim 1 and “a regranulate, a second HDPE layer, [or] at least one adhesion-promoting layer” recited in claim 8 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
Claim 1 recites “a substantially rotationally symmetrical boss member having an undercut with respect to a protrusion in a direction of a longitudinal centre axis of the boss member." This limitation will be interpreted to mean “the insert member has a bulge which is further away from the longitudinal centre axis of the insert member than regions of the insert member which lie axially in front of and behind this bulge” as defined at paragraph [0013] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "a multilayer composite plastic" in lines 2-3 and lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are the same multilayer composite plastic or are referring to different multilayer composite plastics.
Claim 2
Claim 5 recites the limitation "and extends around an inner circumference of the foot member" in lines 3-4. It is unclear which limitation this is referring to. Is it the foot member, the groove, or the multilayer composite plastic that “extends around an inner circumference”? For purposes of examination, this limitation will be interpreted to mean “the at least one groove extends around an inner circumference of the foot member.”
  Claim 6 recites the limitation "the multilayer composite plastic of the cylinder transforms into the multilayer composite plastic of the half-shell" in lines 1-2. It is unclear what is meant by “transforms” in this context. Does the multilayer composite plastic of the cylinder change into the multilayer composite plastic of the half-shell? Or is the multilayer composite plastic of the cylinder the same material as the multilayer composite plastic of the half-shell? For purposes of examination, this limitation will be interpreted to mean “the multilayer composite plastic of the cylinder is formed of a same material as the multilayer composite plastic of the half-shell.”
Claim 8 recites the limitations "the multilayer composite of the half-shell comprises one or more of a regranulate, a second HDPE layer, and at least one adhesion-promoting layer". It is unclear whether the “one or more of a regranulate, a second HDPE layer, and at least one adhesion-promoting layer” are part of the second barrier layer, the third barrier layer, or a different layer.
Claim 9 recites the limitation "further comprising two half-shells" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is reciting two half-shells in addition to the “at least one half-shell” of claim 1, or whether there are two half-shells total. For purposes of examination, this limitation will be interpreted to mean “the at least one half-shell comprises two half-shells.”
Claims 2-10 are also rejected as indefinite through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ota et al. (U.S. Pub 2008/0251520).
Regarding claim 1, Ota discloses a high-pressure container (para. [0027]), comprising: a cylinder (cylindrical part of main body 1, Fig. 1), forming a middle region of the high-pressure container (para. [0029]), comprising a multilayer composite plastic as a first barrier layer (layer 11 of main body 1 includes plastic, para. [0028]); and at least one half-shell (curved end of main body 1, Fig. 1), at an axial end of the cylinder (Fig. 1), comprising a multilayer composite plastic as a second barrier layer (layer 11 of curved end includes plastic, para. [0028]), and a substantially rotationally symmetrical boss member (mouth ring 2, Fig. 1) having an undercut (annotated Fig. 3 below) with respect to a protrusion (annotated Fig. 2) in a direction of a longitudinal centre axis of the boss member (annotated Fig. 2), wherein the multilayer composite plastic of the half-shell is arranged axially on both sides of the 

    PNG
    media_image1.png
    394
    749
    media_image1.png
    Greyscale

Examiner-Annotated Fig. 2 of Ota

Regarding claim 2, Ota further discloses the undercut is formed by a foot member (annotated Fig. 2 above) on the end of the boss member which faces the container interior (annotated Fig. 2), the foot member having a diameter greater than a diameter of a middle region of the boss member (foot member has greater diameter than middle region, annotated Fig. 2).
Regarding claim 3, Ota further discloses the foot member (annotated Fig. 2) has at least one groove (annotated Fig. 2) which is filled with the multilayer composite plastic of the half-shell (layer 11 fills the groove, Fig. 2).
Regarding claim 4
Regarding claim 5, Ota further discloses the foot member substantially forms a hollow cone or hollow cylinder (foot member substantially forms a cone or a cylinder hollowed / recessed in multiple portions, including towards the symmetry axis, Fig. 2), and has at least one groove (annotated Fig. 2) which is filled with the multilayer composite plastic of the half-shell (layer 11 fills the groove, Fig. 2), and extends around an inner circumference of the foot member (the groove on the right in annotated Fig. 2 extends around an inner circumference of the foot member).
Regarding claim 6, Ota further discloses the multilayer composite plastic of the cylinder transforms into the multilayer composite plastic of the half-shell (layer 11 extends from the cylinder to the half-shell, Fig. 1).
Regarding claim 9, Ota further discloses two half-shells at the axial ends of the cylinder (curved ends of main body 1, Fig. 1).
Regarding claim 10, Ota further discloses the cylinder (cylindrical part of main body 1, Fig. 1) and the two half-shells (curved ends of main body 1, Fig. 1) are encapsulated with a fibre material (reinforcing layer 10) comprising a composite material having one or more of carbon fibres, glass fibres, and epoxy resin (reinforcing layer 10 contains carbon fiber and epoxy resin, para. [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Holbach et al. (U.S. Pat 8,505,762).
Regarding claim 7, Ota discloses the high-pressure container having a third barrier layer comprising EVOH (the liner 11 includes EVOH, para. [0029]).
Ota does not expressly disclose the multilayer composite -15-plastic of the half-shell comprises at least one layer of HDPE.
Holbach teaches a pressure vessel comprising a plastic inner vessel and an insert forming a neck (Abstract). Holbach teaches that the plastic inner vessel has a multi-layer design with barrier layers for reducing the permeability to hydrocarbons, hydrogen, and/or oxygen (col. 3, ll. 45-47). Holbach further teaches that the liner layers may be formed from “all commercially available weldable thermoplastics” including HDPE (col. 3, ll. 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Ota to have a layer of HDPE because adding a layer beneficially reduces permeability as recognized by Holbach (col. 3, ll. 45-47). Further, Holbach teaches that HDPE is a suitable material (col. 3, ll. 42-44) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 8, Ota discloses the high-pressure container above but does not disclose the multilayer composite plastic of the half-shell comprises one or more of a regranulate, a second HDPE layer, and at least one adhesion-promoting layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Ota and Holbach to have a second HDPE layer because adding a layer advantageously reduces permeability as recognized by Holbach (col. 3, ll. 45-47) and Holbach teaches that HDPE is a suitable material for liner layers (col. 3, ll. 42-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 5,429,845 to Newhouse et al. discloses a pressure vessel having a multi-layer plastic liner and a boss member that is undercut such that plastic fills the undercut.
U.S. 5,476,189 to Duvall et al. discloses a pressure vessel having a multi-layer liner and a boss member that is undercut such that liner material fills the undercut.
U.S. 2011/0304083 to Strack discloses a pressure vessel having a multi-layer liner and a boss that is undercut and filled with material of the liner.
U.S. 7,918,956 to Mehta et al. discloses it is known to form a multilayer liner of HDPE and EVOH for better permeability (see e.g., col. 2, ll. 8-14).
U.S. 2020/0347992 to Volkmer et al. discloses a liner body formed from HDPE and a permeation barrier layer formed from EVOH (see paras. [0051], [0055]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.E.P./Examiner, Art Unit 3733       
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731